Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method of improving cognitive executive function related to undernutrition in children under four years of age by administering an effective amount of a composition comprising the recited components - as instantly claimed, is neither taught or reasonably suggested by the prior art particularly in light of the surprising/unexpected synergistic results showed by the administration of the nutrient composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given by Applicant’s representative Tanya Arenson on 27 May 2021.

In the Claims
Claim 72 has been amended to read as follows:
--
72. 	A method of improving cognitive executive function related to undernutrition in children under four years of age, comprising:
administering to a subject in need thereof an effective amount of a composition comprising:
a) at least 20 mg of a plurality of flavonoids, wherein at least a portion of the flavonoids cross the blood-brain barrier, wherein at least one of said flavonoids is catechin or epicatechin;
b) at least 0.5 g of omega-3 fatty acids, wherein said omega-3 fatty acids comprise EPA and DHA;
c) at least 1 mg caffeine;
d) a plurality of micronutrients selected from the group consisting of iron, phosphorous, zinc, thiamine, riboflavin, niacin, vitamin B-6, folate, vitamin B-12, pantothenic acid, biotin, choline, chromium, copper, manganese, selenium, molybdenum, iodine, vitamin A, calcium, potassium, magnesium, vitamin E, vitamin C, a carotenoid, vitamin D, and vitamin K; and


wherein said subject is a child under the age of four years that has undernutrition, and
wherein said administering improves said cognitive executive function in said subject.
--
New claim 110 has been added to read as follows:
--
110.	The method of claim 72, wherein said undernutrition is undernutrition with respect to essential nutrients.
--
Conclusion
Claims 72, 94-102, 105, 106, 108 and 110 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUSSELL G FIEBIG/Examiner, Art Unit 1655